UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHAWN POORE,                           
               Petitioner-Appellant,
                 v.
CECIL H. UNDERWOOD, Governor;
WILLIAM S. HAINES, Warden,
Huttonsville Correctional Center;                  No. 00-7036
SANDRA ILDERTON, Chairperson,
West Virginia Parole Board; JOHN
RAPP; GEORGE SIDIROPOLIS;
QUEWANNCOII C. STEPHENS; DEBORAH
HUCK, Parole Board Members,
             Respondents-Appellees.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                          (CA-00-257-2)

                      Submitted: January 23, 2001

                      Decided: February 12, 2001

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Shawn Poore, Appellant Pro Se.
2                        POORE v. UNDERWOOD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shawn Poore seeks to appeal the district court’s order dismissing
his complaint without prejudice as frivolous pursuant to 28 U.S.C.A.
§ 1915A (West Supp. 2000). Poore challenges the West Virginia
Parole Board’s actions in denying him parole in 1998 and 1999
despite his statutory eligibility.

   An inmate has no constitutional right to parole. Greenholtz v.
Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979).
Federal courts must allow state parole authorities wide discretion.
Franklin v. Shields, 569 F.2d 784, 800 (4th Cir. 1977). Even if a
parole statute creates a liberty interest, an inmate is entitled to only
minimal procedure—at most, a statement of reasons for the denial of
parole. Vann v. Angelone, 73 F.3d 519, 522 (4th Cir. 1996). A federal
court must not involve itself in "the merits of either the state’s parole
statute or its individual parole decisions." Id. Under W. Va. Code
Ann. § 62-12-13(a) (Michie 2000), the parole board has discretion to
grant parole to those eligible, "whenever it is of the opinion that the
best interests of the state and of the inmate will be served."

   Poore received a statement of the reasons that the parole board
cited in denying him parole, and was notified of the next date he
would be eligible to apply for parole. Thus, the board complied with
the state statute and provided Poore with all the process to which he
was entitled. The district court did not err in dismissing Poore’s com-
plaint. We deny a certificate of appealability and dismiss the appeal.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           DISMISSED